Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Boehm on 7/28/2022.

The application has been amended as follows: 

The end of Claim 1 is amended: “…wherein at least one portion of the part on the top surface [[have]] has a curved surface that is covered by the decorative skin, the curved surface being defined by a radius of curvature that is greater than 0 and less than 25 mm.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As recited in the previous rejection mailed 2/28/2022, Keller et al. (US 2011/0108667) teaches a similar process of using upper and lower non-contact heaters to heat a skin and adhesive on a part, moving the non-contact heaters, and pressing the heated surfaces.  Keller et al. does not teach wrapping the skin and although wrapping of similar panels is known, this occurs in a subsequent process wherein the pre-attached skins are wrapped with an optional decorative layer (See, for example, Shaw, US2008/0286525, page 1, paragraphs [0004]-[0007]; and Switzer, US2020/0338851, page 1, paragraph [0002]-[0005], each teaching edge wrapping of decorative layers after securing skins such as in Keller et al.).  Neither reference provides any motivation to use a process such as in Keller et al. for attaching the decorative skin and the references indicate the decorative layer should be joined during wrapping to a pre-shaped layer, thus indicating the Keller et al. method has no relevancy.
This is because the actual edge wrapping, when it occurs, generally occurs late in a process due to the difficulty of performing a wrap. Often pressing will occur while wrapping is performed to ensure the panel remains in place during the wrap, heating adhesive activation occurs while pressing (See, for example, Ugolini, US 5,437,753). Methods of non-contact heating separately from pressing are also well-known when wrapping decorative layers on pre-shaped panels.  However, such processes almost universally perform the non-contact heating of the skin and part separately such that joining may occur immediately upon wrapping (See, for example, Hayes et al., US10,076,856; Spengler, US5,324,385; and Spengler, US5,718,791, each teaching the use of upper and lower non-contact heaters moved away prior to pressing in forming a wrapped decorative layer, but indicating the applying should occur after heating so as to facilitate bonding and wrapping).  Thus, non-contacting heating to activate the adhesive after wrapping the skin would appear disadvantageous  because secure joining could not occur immediately upon wrapping, and further, even in such situations when heating subsequently occurs following application, there is no apparent reason to use non-contact heating separate from pressing, especially when moving the heaters and not the laminates.  
Further still, Mass (US 10,286,639) teaches applying an adhesive, such as to a cover [200] and a part [300], applying the cover [200] to the part [300], performing non-contact heating to activate the adhesive, and pressing the cover in a wrapped position (See Figs. 1-2 and col. 10, line 55 to col. 11 line 16).  However, the heater [17], which only heats on one side and is not moved away before pressing, heats the portion to be wrapped prior to wrapping this portion, in line with the other prior art, and thus provides no motivation to wrap prior to heating.
Thus, the prior art indicates when wrapping the laminate, non-contact heating with movable upper and lower elements generally should either occur prior to applying, or at least prior to wrapping. Otherwise, heating is generally known to occur while wrapping to effect bonding, thus making multiple precisely positioned non-contacting heating elements impractical since it may burn the operator, or else while pressing the wrapped part.  When heating and pressing are required on a wrapped part, such as to activate an adhesive between the layers, there is no specific motivation to perform non-contact heating with upper and lower movable elements prior to pressing with matched upper and lower plates, and the prior art does not indicate why heating during pressing in such instances would not have been suitable, thus making separate non-contact heaters appear unnecessary when heating occurs after wrapping.  Thus, prior art provides no specific motivation to arrive at the instantly claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746